

115 HRES 1207 IH: Commemorating 20 years since the passage of United Nations Security Council Resolution 1325 (2000) and reaffirming the United States commitment to the women, peace, and security agenda.
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1207IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Frankel (for herself, Mr. Waltz, Ms. Speier, Mr. Bacon, Mr. Raskin, Mr. Joyce of Ohio, Mr. Deutch, Mr. Riggleman, Mr. Lynch, Mr. McGovern, Ms. Houlahan, Mrs. Demings, Mr. Vela, Mr. Meeks, Mr. Trone, Ms. Meng, Mr. Crow, Mr. Sherman, Mr. Grijalva, Mr. Cisneros, Mr. Phillips, Mrs. Carolyn B. Maloney of New York, Mr. Case, Mr. Keating, and Mr. Castro of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating 20 years since the passage of United Nations Security Council Resolution 1325 (2000) and reaffirming the United States commitment to the women, peace, and security agenda.Whereas the United Nations Security Council unanimously adopted United Nations Security Council Resolution (UNSCR) 1325 on Women, Peace and Security on October 31, 2000;Whereas UNSCR 1325—(1)underscores the important role of women in conflict prevention and resolution, peace negotiations, peace building, peacekeeping, humanitarian response, and postconflict reconstruction; (2)emphasizes the importance of protecting women and girls from, and ensuring justice for, all forms of conflict-related violence, including sexual violence; (3)stresses the importance of the equal participation and full involvement of women in efforts to both promote and maintain peace and security; and (4)urges member states to increase women’s representation at all decision-making levels in national, regional, and international institutions and mechanisms to prevent, mitigate, and resolve conflict;Whereas, since October 31, 2000, 88 countries and territories have developed national action plans to implement UNSCR 1325;Whereas countries with greater gender inequality suffer from a greater likelihood to engage in violence and more political instability, corruption, and internal conflict;Whereas higher levels of gender equality are associated with a higher likelihood of peace talks in intrastate conflicts;Whereas countries are more peaceful and prosperous when women are accorded full and equal rights and opportunities;Whereas according to the United Nations, between 2000 and 2020, women’s representation in national parliaments has increased from 13.1 percent to 24.9 percent;Whereas the University of Edinburgh found the percentage of peace agreements with gender equality provisions worldwide has increased from 14 percent to 22 percent between 1995 and 2019;Whereas, in 1993, women represented just one percent of uniformed United Nations peacekeepers and in 2020, women constitute 4.8 percent of military peacekeeping contingents and 10.9 percent of police units within United Nations peacekeeping missions;Whereas, on September 25, 2017, Congress passed the bipartisan Women, Peace, and Security Act of 2017, the first national legislation to implement UNSCR 1325, which was signed into public law on October 6, 2017 (Public Law 115–68); Whereas pursuant to Public Law 115–68, the United States Strategy on Women, Peace, and Security was released on June 11, 2019;Whereas, on June 11, 2020, the Department of State, the United States Agency for International Development, the Department of Defense, and the Department of Homeland Security released their Women, Peace, and Security implementation plans; andWhereas, on January 24, 2020, the bipartisan Women, Peace and Security Congressional Caucus was established in the House of Representatives to—(1)ensure that the women, peace, and security policy goals set forth in UNSCR 1325 and the Women, Peace, and Security Act of 2017 remain national security and foreign policy priorities for the United States; (2)exercise congressional oversight of the implementation of the Women, Peace, and Security Act of 2017;(3)promote and support United States efforts to elevate women’s roles in, and contributions to, advancing peace and security globally; and(4)educate Members of Congress and the public on the importance of women, peace, and security initiatives, giving women impacted by conflict a voice in Congress: Now, therefore, be itThat the House of Representatives—(1)commemorates the 20th anniversary of the passage of United Nations Security Council Resolution 1325 (2000);(2)recognizes that the empowerment of women and girls and their meaningful inclusion in policy-making, decision making, and conflict prevention and resolution efforts is directly connected to long-term peace and security;(3)calls on countries around the world to promote the meaningful participation of women at all decision-making levels as a critical foreign and domestic policy priority; and(4)reaffirms the United States commitment to serve as a global leader in increasing the meaningful participation of women in processes to prevent, manage, resolve, and recover from conflict, in accordance with the Women, Peace, and Security Act of 2017 (Public Law 115–68), including by—(A)consistently supporting the meaningful participation of women in peace and security processes and decision-making institutions;(B)promoting the physical safety, economic security, and dignity of women and girls and supporting the equal access of women to aid distribution mechanisms and services;(C)appropriately applying gender analysis to improve the design, targeting, and effectiveness of United States Government policy and programs to advance peace and security, including conflict-prevention activities and strategies;(D)training, equipping, and empowering United States diplomatic, defense, and development personnel to promote women’s leadership in preventing and resolving conflicts around the world;(E)increasing women’s representation at all levels of the diplomatic, defense, and development workforces across the United States Government; and(F)strengthening accountability and improving outcomes by designating specific and measurable goals and monitoring, analyzing, and evaluating implementation efforts across the United States Government.